DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/07/2022.
Status of Rejections
The objections to the specification and claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claims 6 and 20 are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 6 and 20 are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1-20 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-11, 13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al. (U.S. 2017/0341019), hereinafter Rheaume ‘019, in view of Sharman et al. (U.S. 2012/0214084), hereinafter Sharman.
Regarding claim 1, Rheaume ‘019 teaches a system for providing inerting gas to a protected space (see e.g. Paragraph 0013, lines 1-2, and Paragraph 0015, lines 4-9, inert gas system which delivers nitrogen-enriched, i.e. inert, gas to an enclosed space of a fire suppression system or a fuel tank) and electrical power (see e.g. Paragraph 0014, lines 7-16, the system has a fuel cell mode which produces power), comprising an electrochemical cell comprising a cathode and an anode separated by a separator comprising a proton transfer medium (see e.g. Fig. 1, cathode 14 and anode 16 separated by electrolyte 12, which comprises a proton transfer material; Paragraph 0013, lines 17-19, and Paragraph 0015, lines 12-15); a cathode fluid flow path in operative fluid communication with the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet (see e.g. Fig. 1, cathode fluid flow path 24 directing air into contact with the cathode and then is discharged at cathode exhaust 24; Paragraph 0015, lines 1-6); an anode fluid flow path in operative fluid communication with the anode between an anode fluid flow path inlet and an anode fluid flow path outlet (see e.g. Fig. 1, anode flow path 28 which directs water or fuel to the anode and exits as anode exhaust 34; Paragraph 0015, lines 10-12 and 25-29); an air source in operative fluid communication with the cathode fluid flow path inlet (see e.g. Paragraph 0015, lines 1-3), and an inerting gas flow path in operative fluid communication with the cathode fluid flow path outlet and the protected space (see e.g. Paragraph 0015, lines 4-9, nitrogen-enriched gas from the cathode exhaust is delivered to an enclosed space of a fire suppression system or a fuel tank); a water source in controllable operative fluid communication with the anode fluid flow path inlet (see e.g. Paragraph 0015, lines 10-13), and a fuel source in controllable operative fluid communication with the anode fluid flow path inlet (see e.g. Paragraph 0015, lines 25-28); an electrical connection in controllable communication between the electrochemical cell and a power sink, and between the electrochemical cell and a power source (see e.g. Fig. 1, electrical circuit 18 which connects anode 16 and cathode 14 to power source 20 and power sink 22; Paragraph 0014, lines 1-9); a catalyst at the anode (see e.g. Paragraph 0013, lines 19-25); and a controller configured to alternatively operate the system in alternate modes of operation (see e.g. Fig. 1, controller 36; Paragraph 0014, lines 1-13, and Paragraph 0024, lines 1-7) selected from a plurality of modes including: a first mode in which water is directed to the anode fluid flow path inlet (see e.g. Paragraph 0017, “electrolyzer mode”), electric power is directed from the power source to the electrochemical cell to provide a voltage difference between the anode and the cathode (see e.g. Paragraph 0018, lines 1-4, the power source powers the connection between positively charged anode and the cathode), and an inerting gas is directed from the cathode fluid flow path outlet to the protected space (see e.g. Paragraph 0018, lines 9-10, and Paragraph 0015, lines 4-9), and a second mode in which the fuel is directed from the fuel source to the anode fluid flow path inlet and electric power is directed from the electrochemical cell to the power sink (see e.g. Paragraph 0019, lines 1-7, “fuel cell mode”).
Rheaume ‘019 does not explicitly teach the catalyst at the anode including an oxygen evolution reaction catalyst and a hydrogen oxidation catalyst, but does teach both oxygen evolution and hydrogen oxidation occurring at the anode (see e.g. Paragraph 0017, Paragraph 0019, lines 1-4, and Equations 1 and 3), as well as the catalyst materials being suitable for performing the needed electrochemical reaction (see e.g. Paragraph 0013, lines 44-48).
Sharman teaches a catalyst layer for a fuel cell (see e.g. Abstract), comprising an electrocatalyst which promotes oxidation of a fuel such as hydrogen (see e.g. Paragraphs 0023-0024, and Paragraph 0002, lines 1-3 and 7-9) and a water oxidation catalyst which is active for oxygen evolution (see e.g. Paragraph 0025, lines 1-2 and Paragraph 0022, lines 1-5). This catalyst layer is well suited for an anode at which hydrogen oxidation and oxygen evolution occur in a regenerative fuel cell, which operates both as a fuel cell and an electrolyser, because it can carry out both the hydrogen and oxygen reactions effectively (see e.g. Paragraph 0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of the system of Rheaume ‘019 to comprise an oxygen evolution catalyst and a hydrogen oxidation catalyst as taught by Sharman in order to carry out both the hydrogen oxidation and oxygen evolution reactions effectively.
Regarding claim 2, Rheaume ‘019 in view of Sharman teaches the cathode fluid flow path outlet being in operative fluid communication with the protected space in the second mode of operation (see e.g. Rheaume ‘019 Paragraph 0019, lines 12-13, and Paragraph 0015, lines 4-9).
Regarding claim 3, Rheaume ‘019 in view of Sharman teaches the oxygen evolution reaction catalyst including a metal oxide (see e.g. Sharman Paragraph 0025).
Regarding claim 4, Rheaume ‘019 in view of Sharman teaches the metal oxide including an oxide selected from iridium, titanium, or combinations thereof (see e.g. Sharman Paragraphs 0025-0026).
Regarding claim 5, Rheaume ‘019 in view of Sharman teaches the oxygen evolution reaction catalyst being selected from iridium oxide, titanium oxide, or combinations thereof (see e.g. Sharman Paragraphs 0025-0026).
Regarding claim 7, Rheaume ‘019 in view of Sharman teaches the oxygen evolution reaction catalyst including a non-oxide metal (see e.g. Sharman Paragraph 0025).
Regarding claim 8, Rheaume ‘019 in view of Sharman teaches the hydrogen oxidation reaction catalyst including platinum, ruthenium, palladium, or combinations thereof (see e.g. Sharman Paragraphs 0029-0030).
Regarding claim 9, Rheaume ‘019 in view of Sharman teaches the hydrogen oxidation reaction catalyst including a nanoparticle morphology (see e.g. Sharman Paragraph 0005, lines 3-5).
Regarding claim 10, Rheaume ‘019 in view of Sharman teaches the catalysts at the anode being unsupported (see e.g. Rheaume ‘091 Paragraph 0013, lines 23-25, discrete catalytic particles absorbed directly onto a substrate).
Regarding claim 11, Rheaume ‘019 in view of Sharman teaches the catalysts at the anode being supported on a metal oxide (see e.g. Rheaume ‘091, Paragraph 0013, lines 25-27).
Regarding claim 13, Rheaume ‘019 in view of Sharman teaches the oxygen evolution reaction catalyst and the hydrogen reaction catalyst being intermixed at the anode (see e.g. Sharman Paragraph 0035, lines 1-3).
Regarding claim 16, Rheaume ‘019 in view of Sharman teaches the system being disposed on-board an aircraft (see e.g. Rheaume ‘019 Paragraph 0013, lines 1-6).
Regarding claim 18, Rheaume ‘019 teaches a method of producing inert gas (see e.g. Paragraph 0006, lines 1-2) and generating electrical power (see e.g. Paragraph 0014, lines 7-16, the system has a fuel cell mode which produces power) with an electrochemical cell comprising an anode and a cathode separated by a separator comprising a proton transfer medium (see e.g. Fig. 1, cathode 14 and anode 16 separated by electrolyte 12, which comprises a proton transfer material; Paragraph 0013, lines 17-19, and Paragraph 0015, lines 12-15), the method comprising: operating the electrochemical cell in a first mode comprising electrolyzing water at the anode with a catalyst to form protons and oxygen (see e.g. Paragraph 0017, Equation 1, and Paragraph 0013, lines 44-48, “electrolyzer mode”), transporting the protons across the separator to the cathode, reacting the protons with oxygen at the cathode, and discharging an inerting gas depleted of oxygen from the cathode (see e.g. Paragraph 0018, lines 5-10), and operating the electrochemical cell in a second mode comprising producing protons and electrons from a fuel at the anode with a catalyst (see e.g. Paragraph 0019, lines 1-4, Equation 3, and Paragraph 0013, lines 44-48, “fuel cell mode”), transporting the protons across the separator to the cathode, and transporting electrons to the cathode through an electrical circuit to produce electrical power (see e.g. Paragraph 0019, lines 5-11).
Rheaume ‘019 does not explicitly teach the anode comprising both an oxygen evolution reaction catalyst and a hydrogen oxidation reaction catalyst, but does teach both oxygen evolution and hydrogen oxidation occurring at the anode (see e.g. Paragraph 0017, Paragraph 0019, lines 1-4, and Equations 1 and 3), as well as the catalyst materials being suitable for performing the needed electrochemical reaction (see e.g. Paragraph 0013, lines 44-48).
Sharman teaches a catalyst layer for a fuel cell (see e.g. Abstract), comprising an electrocatalyst which promotes oxidation of a fuel such as hydrogen (see e.g. Paragraphs 0023-0024, and Paragraph 0002, lines 1-3 and 7-9) and a water oxidation catalyst which is active for oxygen evolution (see e.g. Paragraph 0025, lines 1-2 and Paragraph 0022, lines 1-5). This catalyst layer is well suited for an anode at which hydrogen oxidation and oxygen evolution occur in a regenerative fuel cell, which operates both as a fuel cell and an electrolyser, because it can carry out both the hydrogen and oxygen reactions effectively (see e.g. Paragraph 0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of the method of Rheaume ‘019 to comprise an oxygen evolution catalyst and a hydrogen oxidation catalyst as taught by Sharman in order to carry out both the hydrogen oxidation and oxygen evolution reactions effectively.
Regarding claim 19, Rheaume ‘019 in view of Sharman teaches discharging an inerting gas depleted of oxygen from the cathode in the second mode of operation (see e.g. Rheaume ‘019 Paragraph 0019, lines 12-13); and operating the system on-board an aircraft (see e.g. Rheaume ‘019 Paragraph 0013, lines 1-6) and directing oxygen discharged from the anode to a pressurized area of the aircraft (see e.g. Rheaume Paragraph 0026, lines 32-35, oxygen-enriched air form the anode is discharged to the flight deck or cabin which are pressurized).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claims 4 and 18 above, and further in view of Liang et al. (WO 2017/091955), hereinafter Liang.
Regarding claims 6 and 20, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 4 and the method of claim 18 as stated above. Rheaume ‘019 in view of Sharman does not explicitly teach the oxygen evolution reaction catalyst being selected from RuO2/IrO2, nickel/iron or nickel/nickel oxide, instead teaching it comprising iridium metal or oxide in combination with other transition metals or oxides thereof (see e.g. Sharman Paragraph 0025).
Liang teaches a bifunctional electrocatalyst (see e.g. Abstract) comprising nickel-iron nanoparticles (see e.g. Paragraph 0030, lines 1-2) which exhibit high electrocatalytic activity for oxygen evolution (see e.g. Paragraph 0032-Paragraph 0033, line 3). This nickel-iron electrocatalyst provides a low-cost alternative to Pt-based, Ir-based or Ru-based electrocatalysts (see e.g. Paragraph 0002, lines 5-10, and Paragraph 0003, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen evolution reaction catalyst of Rheaume ‘019 in view of Sharman to instead comprise the nickel/iron electrocatalyst of Liang as a low-cost alternative to the Ir-based catalyst which maintains high activity for oxygen evolution.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claim 1 above, and further in view of Zhang et al. (U.S. 2015/0155567), hereinafter Zhang.
Regarding claim 12, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 1 as stated above. Rheaume ‘019 in view of Sharman does not teach the oxygen evolution catalyst and the hydrogen oxidation reaction catalyst being disposed at different regions of the anode.
Zhang teaches an anode catalyst layer comprising iridium or an iridium compound applied in a pattern with a Pt catalyst applied to fill in the in between the iridium or iridium compound areas (see e.g. Paragraph 0031, lines 1-5), the iridium or iridium compound being an oxygen evolution reaction catalyst (see e.g. Paragraph 0029, lines 8-11) and the Pt catalyst being a hydrogen oxidation reaction catalyst (see e.g. Paragraph 0036, lines 1-4). This configuration reduces overall cell degradation by preventing degradation due to oxygen evolution reaction catalyst cross-over in the areas without the oxygen evolution catalyst and decreases the amount of precious metals used, leading to less cost (see e.g. Paragraph 0011, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of the system of Rheaume ‘019 in view of Sharman to comprise the oxygen evolution catalyst and hydrogen oxidation catalyst being disposed at different regions as taught by Zhang to reduce overall cell degradation and decrease cost by decreasing the amount of precious metal used.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claim1 above, and further in view of Rheaume (U.S. 2017/0167037), hereinafter Rheaume ‘037.
Regarding claim 14, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 1 as stated above. Rheaume ‘019 in view of Sharman does not teach the system further comprising a liquid-gas separator including an inlet in operative fluid communication with the anode fluid flow path outlet and a liquid outlet in operative fluid communication with the anode fluid flow path inlet. Rheaume ‘019 in view of Sharman does however teach the recycling of unreacted fuel (see e.g. Rheaume ‘019 Paragraph 0019, lines 14-15) as well as the capturing and recycling of water from the cathode to the anode (see e.g. Rheaume ‘019 Paragraph 0020, lines 18-20).
Rheaume ‘037 teaches an inert gas generating system (see e.g. Abstract) which comprises an electrochemical cell in which water reacts at an anode to produce oxygen and protons (see e.g. Paragraph 0013, lines 4-8), further comprising a liquid-gas separator including an inlet in fluid communication from an anode flow path outlet (see e.g. Fig. 1, water recovery unit 32 which receives and recovers water from the oxygen stream exiting the anode; Paragraph 0019, lines 6-7) amd a liquid outlet in fluid communication with an anode flow path inlet (see e.g. Fig. 1, water from the water recovery unit 32 travels to cooling unit 16 and then to water tank 38 which resupplies the water to the anode; Paragraph 0019, lines 2-3 and 9-12). This liquid-gas separator enables water provided to the anode to be recycled (see e.g. Paragraph 0019, lines 1-2 and 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rheaume ‘019 in view of Sharman to comprise a liquid-gas separator with an inlet in communication with the anode path outlet and a liquid outlet in communication with the anode path inlet as taught by Rheaume ‘037 to enable the unreacted water from the anode path to be recycled.
Regarding claim 15, Rheaume ‘019 in view of Sharman and Rheaume ‘037 teaches the system being disposed on-board an aircraft (see e.g. Rheaume ‘019 Paragraph 0013, lines 1-6), and the liquid-gas separator including a gas outlet in operative fluid communication with a pressurized area of the aircraft (see e.g. Rheaume Paragraph 0026, lines 32-35, oxygen-enriched air form the anode is discharged to the flight deck or cabin which are pressurized; and see e.g. Rheaume ‘037 Paragraph 0019, lines 7-9, and Paragraph 0038, lines 1-2, oxygen from the water recovery unit is received in a pressure regulator and can be used in the cabin or flight deck).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claim 16 above, and further in view of Rheaume (U.S. 2017/0331131), hereinafter Rheaume ‘131.
Regarding claim 17, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 16 as stated above. Rheaume ‘019 in view of Sharman further teaches the controller being configured to operate the system continuously or at intervals (see e.g. Rheaume ‘019 Paragraph 0019, lines 21-27 and 29-35).
Rheaume ‘019 in view of Sharman does not explicitly teach the controller being configured to operate the system in the first mode under normal aircraft operating conditions and in the second mode in response to a demand for emergency electrical power. Rheaume ‘019 does however teach the system being controlled to set fluid flow rates and current or voltage levels required by the electric power sink or produced by the electric power source in response to system parameters (see e.g. Rheaume ‘019 Paragraph 0028, lines 1-5), and specifically references U.S. patent application 15/151,132, published as U.S. 2017/0331131 (Rheaume ‘131), as an exemplary inert gas system with electrochemical cells that can operate alternatively in a fuel cell mode and a power consumption mode (see e.g. Rheaume ‘019 Paragraph 0014, lines 14-20).
Rheaume ‘131 teaches a system for producing nitrogen-enriched air using an electrochemical cell (see e.g. Abstract), wherein the system is operable in an electrolyzer mode when the aircraft does not require the production of electrical power by the electrochemical cell, e.g. normal operating conditions (see e.g. Paragraph 0029, lines 1-5) and in a fuel cell mode during a designated aircraft operating condition requiring the production of electrical power, such as an Emergency Power System (see e.g. Paragraph 0029, lines 5-8).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rheaume ‘019 in view of Sharman to comprise operating in the first mode under normal conditions and in the second mode in response to an Emergency Power System as taught by Rheaume ‘019 as suitable operating parameters for control of an aircraft inert gas generation system which comprises an electrolyzer mode and a fuel cell mode.
Response to Arguments
Applicant's arguments, filed 03/07/2022, with respect to the rejections of claims 1 and 18 have been fully considered but they are not persuasive.
On pages 10-12, Applicant argues that Rheaume ‘019 does not teach the system having both an OER catalyst at the anode and a HOR catalyst at the anode, and that the combination with Sharman does not cure the deficiencies of Rheaume ‘019. This is not considered persuasive. Though Rheaume ‘019 does not explicitly teach the catalyst at the anode including both an oxygen evolution reaction catalyst and a hydrogen oxidation catalyst, Rheaume ‘019 does teach the catalyst materials for each electrode being suitable for performing the needed electrochemical reactions (see e.g. Paragraph 0013, lines 44-48), as well as both oxygen evolution and hydrogen oxidation reactions occurring at the anode (see e.g. Paragraph 0017, Paragraph 0019, lines 1-4, and Equations 1 and 3). 
Sharman then teaches a catalyst layer comprising both an electrocatalyst which promotes oxidation of a fuel such as hydrogen (see e.g. Paragraphs 0023-0024, and Paragraph 0002, lines 1-3 and 7-9) and a water oxidation catalyst which is active for oxygen evolution (see e.g. Paragraph 0025, lines 1-2 and Paragraph 0022, lines 1-5). This catalyst layer is taught to be well suited for an anode at which hydrogen oxidation and oxygen evolution occur in a regenerative fuel cell, which operates both as a fuel cell and an electrolyser, because it can carry out both the hydrogen and oxygen reactions effectively (see e.g. Paragraph 0020). Sharman therefore provides the teaching of the claimed combined OER and HOR catalyst as well as motivation to combine this teaching with the system/method of Rheaume ‘019.
Applicant’s arguments, see page 11, with respect to the rejection(s) of amended claim(s) 6 and 20 under 35 USC 103 over Rheaume ‘019 in view of Sharman, particularly regarding the oxygen evolution reaction catalyst being selected from RuO2/IrO2, nickel/iron or nickel/nickel oxide, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rheaume ‘019, Sharman and Liang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795